Case 3:18-cv-02293-FLW-ZNQ Document 167 Filed 04/30/20 Page 1 of 3 PageID: 5418



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY


     CREIGHTON TAKATA, individually and
     on behalf of all others similarly situated,

                          Plaintiff,

           v.

     RIOT BLOCKCHAIN, INC. F/K/A                          Civ. Action No. 18-02293 (FLW)
     BIOPTIX, INC., JOHN O’ROURKE,
     JEFFREY G. MCGONEGAL, BARRY                                       ORDER
     HONIG, CATHERINE DEFRANCESCO,
     MICHAEL BEEGHLEY, JOHN STETSON,
     MARK GROUSSMAN, ANDREW
     KAPLAN, MIKE DAI, JASON LES,
     and ERIC SO,

                          Defendants.


           THIS MATTER having been opened to the Court on the following motions brought by

 the defendants, appearing through counsel (“Defendants”),1 to dismiss the Corrected Consolidated

 Amended Class Action Complaint (the “Complaint”), which was filed by the lead plaintiff, Stanley

 Golovac (“Lead Plaintiff”): (1) ECF No. 107 by Riot Blockchain, Inc., Michael Beeghley, John

 O’Rourke, and Jeffrey McGonegal; (2) ECF No. 108 by Andrew Kaplan, Eric So, and Jason Les;

 (3) ECF No. 112 by Catherine DeFrancesco; (4) ECF No. 118 by Barry Honig; (5) ECF No. 131

 by Mark Groussman; (6) ECF No. 132 by Mike Dai; and (7) ECF No. 134 by John Stetson; it

 appearing that Lead Plaintiff, through his counsel, opposes Defendants’ motions to dismiss

 [see ECF Nos. 136, 153]; it further appearing that Lead Plaintiff requests leave to amend the

 Complaint in the event any of Defendants’ motions are granted [see ECF No. 153 n. 39]; it further


 1
       The defendants who are named in this action are: Riot Blockchain, Inc., Michael Beeghley; John
 O’Rourke; Jeffrey McGonegal; Andrew Kaplan; Eric So; Jason Les; Catherine DeFrancesco; Barry Honig;
 Mark Groussman; Mike Dai; and John Stetson.
Case 3:18-cv-02293-FLW-ZNQ Document 167 Filed 04/30/20 Page 2 of 3 PageID: 5419



 appearing that several Defendants have submitted the following related motions: (1) a motion to

 strike improper allegations and images from the Complaint [ECF No. 111]; (2) a motion to strike

 the declaration of Joseph J. De Palma, including all exhibits attached thereto, in support of Lead

 Plaintiff’s omnibus opposition to Defendants’ motions to dismiss [ECF No. 144]; and (3) two

 separate motions for leave to file sur-replies in support of Defendants’ motions to dismiss the

 Complaint [ECF Nos. 161, 162]; and the Court having considered the parties’ submissions in

 connection with these motions, without oral argument pursuant to Fed. R. Civ. P. 78; for the

 reasons set forth in the Opinion filed on this date, and for good cause shown,

        IT IS on this 30th day of April, 2020,

        ORDERED that Defendants’ motion to strike the declaration of Joseph J. De Palma,

 including all exhibits attached thereto, in support of Lead Plaintiff’s omnibus opposition to

 Defendants’ motions to dismiss [ECF No. 144] is GRANTED; and

        FURTHER ORDERED that Defendants’ motions for leave to file sur-replies in support

 of Defendants’ motions to dismiss the Complaint [ECF Nos. 161, 162] are GRANTED; and

        FURTHER ORDERED that Defendants’ motions to dismiss [ECF Nos. 107, 108, 112,

 118, 131, 132, 134] are GRANTED and Lead Plaintiff’s claims are dismissed, pursuant to Rules

 9(b) and 12(b)(6) of the Federal Rules of Civil Procedure; and

        FURTHER ORDERED that Defendants’ motion to strike improper allegations and

 images from the Complaint [ECF No. 111] is DENIED as moot; and

        FURTHER ORDERED that Lead Plaintiff’s cursory request for leave to amend is

 DENIED; however, Lead Plaintiff may file a separate motion for leave to file an amended

 complaint, which proposed complaint shall be part of the motion and consistent with the Opinion

 being filed on this date, within thirty (30) days of the date of this Order.




                                                   2
Case 3:18-cv-02293-FLW-ZNQ Document 167 Filed 04/30/20 Page 3 of 3 PageID: 5420



 IT IS SO ORDERED.

                                                      /s/ Freda L. Wolfson
                                                      Hon. Freda L. Wolfson
                                                      U.S. Chief District Judge




                                       3
